DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “machine learning (ML) model … having an input capable of receiving live video data,” “where the ML model includes at least a data comparator,” “a search engine … having a secondary input interfaced to a comparative database, wherein the search engine compares the live view field video data to the secondary input using the comparator,” and “a match output capable of outputting a match obtained by the search engine over the network to the glasses” as in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 10a 10b, 10c, 12, C1, R1, t1, C0, C2, R2 and t2 in FIG. 1; 14-16 in FIG. 2; 20a, 20b, 20c, 20d, 20e and 20f in FIG. 3; 30, 32 and 34 in FIG. 4; 100, 102, 106, 108, 110, 111-113, 115, 117, 119 and 121 in FIG. 5; 200, 202, 204, 206, 210 and 212 in FIGS. 6A, 6B, 6C and 6D; 300, 320 and 322 in FIGS. 7A, 7B, 7C, 8A, 8B and 8C; and 11, 502, 504, 506, 510 and 752 in FIG. 9.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the live view field video data" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
In claim 1, the relationship between the “comparative database” in line 10 and the “comparator” in line 11 is unclear. It is unclear whether the comparative database is connected with the comparator.
Claim 6 recites the limitation "the live view field data" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1, 2, 5, 7 and 8, as best understood in view of the rejection under 35 U.S.C. 112, second paragraph, are rejected under 35 U.S.C. 103 as being unpatentable over Sampson (US 2020/0069181) in view of Lin et al. (US 2019/0289327) and Desai et al. (US 2019/0041961), and further in view of Mahadevan et al. (US 2018/0260417), Choi et al. (US 2012/0150834) and Ackerman (US 2016/0086137).
Regarding claim 1, Sampson discloses a system in FIG. 0001 for providing a visual search using augmented reality glasses (VR glasses), comprising: 
a network (cloud network/software) communicatively associated with the glasses (paragraph 13, lines 1-2: “The VR glasses connect with the I-Examination cloud software”) capable of providing remote connectivity to an application programming interface (API) (paragraph 15, lines 1-3: “the Customer Interface layer connecting the consumer … with their …virtual reality glasses and their … application through and API (Application Programming Interface).”); 
Sampson fails to disclose a machine learning (ML) model having an input capable of receiving live video data indicative of a view field of glasses, wherein the ML model includes platform-specific coding corresponded to the glasses.
However, in an analogous art, Lin discloses a machine learning (ML) model (CNN) having an input capable of receiving live video data (VR360 video pictures) indicative of a view field of the glasses (virtual reality video) (claim 1, line 1: “NN (Neural Network) based video … processing for a virtual reality (VR) video” paragraph 62, lines 1-2: “CNN-based loop filtering for VR360 video pictures. The inputs provided to the CNN Training Process 420 include original VR360 pictures 410”), wherein the ML model includes platform-specific coding (video coding) 
The combination of Sampson and Lin fails to disclose that the ML model includes at least a data comparator.
However, in an analogous art, Desai discloses that an ML model (neural network) includes at least a data comparator 2125 in FIG. 21 (paragraph 215, lines 2-7: “FIG. 21 illustrates activation unit operation 2100 in a hidden layer of a neural network … The function results of the activation units 1-n are received by a comparator 2125.”)  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system in Sampson and Lin by incorporating this feature taught in Desai for the purpose of efficiently accumulating sums in a system that processes in a synchronous manner.
The combination of Sampson, Lin and Desai fails to disclose a search engine within the ML model and that the machine learning (ML) model communicative with the API.
However, in an analogous art, Mahadevan discloses a search engine within the ML model (paragraph 102, lines 1-4: “the search engine 300 executing software defined by a convolutional network. Such analysis can be implemented using … deep neural networks (DNN), artificial neural networks (ANNs), convolutional neural networks (CNNs)”) and that the machine learning (ML) model communicative with the API (paragraph 92, line 7: “The search is executed using a search application programming interface (API)”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the 
The combination of Sampson, Lin, Desai and Mahadevan fails to disclose that the search engine has a secondary input interfaced to a comparative database, wherein the search engine compares the live view field video data to the secondary input using the comparator.
However, in an analogous art, Choi discloses that a search engine 26 in FIG. 2 has a secondary input interfaced to a comparative database 22, wherein the search engine 23 compares a live view field video data to the secondary input using a comparator (paragraph 45, lines 1-2: “the search engine 26 receives search data from the user terminal 30 and compares the search data with the metadata stored in the database 22”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system in Sampson, Lin, Desai and Mahadevan by incorporating this feature taught in Choi for the purpose of easily searching video content for a scene.
The combination of Sampson, Lin, Desai, Mahadevan and Choi fails to disclose a match output capable of outputting a match obtained by the search engine over the network to the glasses. 
However, in an analogous art, Ackerman discloses a match output capable of outputting a match obtained by a search engine (matching engine) over a network (social networking site) to glasses (smart glasses) (paragraph 31, lines 1-5: “The matching engine … searches for matches. Since the display area of … smart glasses, can be rather small … the application will display only the first match for the user in an appropriate GUI (Step 304).  Of course, with other implementations, or if screen area allows it, more than one match can be displayed” Paragraph 
Regarding claim 2, Lin further discloses that the live view field video data is unprocessed at the input (paragraph 62, lines 1-2: “The inputs provided to the CNN Training Process 420 include original VR360 pictures 410.” Original VR360 pictures are unprocessed video data).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system in Sampson, Lin, Desai, Mahadevan, Choi and Ackerman by incorporating this feature further taught in Lin for the purpose of allowing an accurate determination to be made regarding the parameters for improving the picture quality of the video sequence.
Regarding claim 5, Lin further discloses that the live view field data comprises a plurality of single frames (paragraph 67, lines 3-4: “each picture … is divided … into sub-frames as shown in step 916”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system in Sampson, Lin, Desai, Mahadevan, Choi and Ackerman by incorporating this feature further taught in Lin for the purpose of applying different filter weights to the frames.
Regarding claims 7 and 8, Ackerman further discloses that the match comprises an object or a face in the view field (paragraph 35, lines 3-4: “the profile picture of the particular match being displayed can be presented.” A profile picture can contain a person’s face and other objects such as clothing).  Therefore, it would have been obvious to one of ordinary skill in the art before .

Claims 3 and 4, as best understood in view of the rejection under 35 U.S.C. 112, second paragraph, are rejected under 35 U.S.C. 103 as being unpatentable over Sampson (US 2020/0069181) in view of Lin et al. (US 2019/0289327) and Desai et al. (US 2019/0041961), and further in view of Mahadevan et al. (US 2018/0260417), Choi et al. (US 2012/0150834), Ackerman (US 2016/0086137) and Ortiz et al. (US 2020/0036528).
Regarding claims 3 and 4, the combination of Sampson, Lin, Desai, Mahadevan, Choi and Ackerman fails to disclose that the live view field video data is pre-processed at the input, wherein the pre-processing comprises at least a minimization of bandwidth consumption. 
However, in an analogous art, Ortiz discloses that a live view field video data is pre-processed (with lower resolution) at an input of GAN 1352 in FIG. 21, wherein the pre-processing comprises at least a minimization of bandwidth consumption (paragraph 292, lines 1-2: “GAN 1352 is a deep learning algorithm that may be trained to upscale the frames of a video. Advantages of GANs include, for example, low bandwidth usage”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system in Sampson, Lin, Desai, Mahadevan, Choi and Ackerman by incorporating this feature taught in Ortiz for the purpose of reducing latency and cost when transmitting the video.

Claim 6, as best understood in view of the rejection under 35 U.S.C. 112, second paragraph, is rejected under 35 U.S.C. 103 as being unpatentable over Sampson (US 2020/0069181) in view of Lin et al. (US 2019/0289327) and Desai et al. (US 2019/0041961), and further in view of Mahadevan et al. (US 2018/0260417), Choi et al. (US 2012/0150834), Ackerman (US 2016/0086137) and Bekmambetov et al. (US 10,430,212).
Regarding claim 6, the combination of Sampson, Lin, Desai, Mahadevan, Choi and Ackerman fails to disclose that the live view field data comprises a base64 encoded stream.
However, in an analogous art, Bekmambetov discloses that live view field data comprises a base64 encoded stream (col. 14, lines 53-54: “current video frame, which is then encoded into BASE64 format”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system in Sampson, Lin, Desai, Mahadevan, Choi and Ackerman by incorporating this feature taught in Bekmambetov for the purpose of easily embedding the video into HTML.

Claims 9 and 10, as best understood in view of the rejection under 35 U.S.C. 112, second paragraph, are rejected under 35 U.S.C. 103 as being unpatentable over Sampson (US 2020/0069181) in view of Lin et al. (US 2019/0289327) and Desai et al. (US 2019/0041961), and further in view of Mahadevan et al. (US 2018/0260417), Choi et al. (US 2012/0150834), Ackerman (US 2016/0086137) and Bartholomew (US 7,536,713).
Regarding claims 9 and 10, the combination of in Sampson, Lin, Desai, Mahadevan, Choi and Ackerman fails to disclose that the comparative database comprises a plurality of enrolled data points, wherein the enrolled data points comprise a plurality of embeddings correspondent to unique aspects of an object or a face. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAM BHATTACHARYA whose telephone number is (571)272-7917. The examiner can normally be reached weekdays, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/SAM BHATTACHARYA/Primary Examiner, Art Unit 2646